Title: To Thomas Jefferson from J. P. P. Derieux, 7 September 1803
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


          
            
              Monsieur
            
            Washington Ce 7. Sepbre. 1803.
          
          J’ai reçu de Mr. Wagner La Lettre dont vous avés bien voulu m’honorer le 1er. de ce mois en me remettant le Certificat que j’avois pris la Liberté de vous communiquer. Je suis aussi sensible que reconnaissant aux marques des bontés que vous daignés me donner, en me permettant d’aller vous presenter mon respect; C’est un Empressement que j’aurois craint de satisfaire malgré toutte la contradiction que j’en aurois eprouvé. je n’attends pour quitter Washington que L’arrivée de mes Effets; cela my retient depuis prés d’un mois, n’ayant pu Les prendre avec moi de New-york comme je L’eus fait, sans Les ordres de Mr. Monroe de ne pas perdre un instant pour remettre ses Dépêches. Je ne puis penser d’aller rejoindre ma famille avant de les avoir recus, car les secours que j’ai obtenus de mes parents se reduisant principalement a du Linge et des hardes pour ma femme et mes Enfants, je desire les leur porter avec ce que je pourrai réserver du rembourcement qui m’a eté fait ici des Depenses de Voyage. J’avois Esperé pouvoir obtenir quelque compensation pour mes services pendant pres de quatre mois, mais Mr. Madison m’a fait repondre qu’il n’y avoit point d’appropriation faitte pour cet objet.
          L’interet que vous paroissés voulloir bien me continuer, me fait esperer, Monsieur que vous apprendrés avec plaisir que mes deux ppaux Creanciérs, Colo. Gamble et L’associé de Mr. Gallego de Richmond, sur L’information que je leur donnai de ma mauvaise reussitte en France, et ma demande d’un prolongation d’indulgence, m’ont respectivement repondus, que loin d’apporter aucun Empêchement a mon Etablissement, qu’ils approuvoient ma résolution a tacher par de nouvelles Exertions de surmonter mes difficultés; ainsi j’ose Esperer, Monsieur que si vous voullés bien me favoriser de la même maniere, que je pourai peut-etre reussir à faire fructifier avec avantage, La petite somme qui pourra me rester a la fin de mon Voyage.
          Si mes Effets que J’attends de New york par Mer, peuvent m’arriver avant Le tems que vous quitterés Monticello, j’aurai certainement, Monsieur, L’honneur d’aller vous rendre mes Devoirs, et vous offrir quelques Graines de Jardinage qui m’ont paru Curieuses, C’est principalement Celle d’un Choux dont la tige monte Jusqua Sept Et huit pieds de haut, et qui par sa nature reproductive est d’une grande ressource pour les Bestiaux dans Les pays ou La Secheresse a pu faire manquer les fourages. Il resiste tout L’hiver au froid, qui en rend méme sa verdure plus agreable pour la table, en ce qu’il n’a jamais le gout de musc dont on Se plaint dans les autres Especes. L’autre graine que je crois egalement rare, est un Gros Bled-froment blanc, dont la paille est Solide en dedans, et de plusieurs fois La grosseur ordre. on m’a assuré aussi que la forme de Son Epie différe beaucoup, et est aussi plus productif que dans l’autre espece, et quil doit Se planter a 4. et 6. pouces de distance Suivant la qualité de la terre. Je mestimerai très heureux Si dans mes autres Especes de Graines, il peut S’en trouver qui vous Seroient agreables. Je ne prendrois pas La Liberté de vous importuner d’une pareille offre, Si je ne pensois que vous prenés toujours aux amusements et recreation de La Campagne, Le même plaisir qu’autrefois. J’ai aussi reussi a trouver un peu de graine d’Estragon, plante trés peu connue en amerique et que vous eutes La bonté de chercher a me procurer Lorsque jetois encore a Charlotteville.
          Agrées je vous prie, Monsieur, La nouvelle assurance des Sentiments de mon plus respectueux attachement et reconnaissance avec les quels J’ai L’honneur d’être Monsieur Votre trés humble et trés obeissant Serviteur
          
            P. DeRieux
          
         
          Editors’ Translation
          
            
              Sir,
              Washington, 7 Sep. 1803
            
            I received from Mr. Wagner the letter you did me the honor of sending on the 1st of this month, returning the certificate I had taken the liberty of sending you. I am both touched and grateful for the kindness you showed in allowing me to pay you my respects. I would have hesitated to take you up on this invitation, despite the mixed emotions I would have felt.
            I am leaving Washington as soon as my belongings arrive. The wait has kept me here for more than a month. I could not bring them with me from New York, as I would normally have done, because of Mr. Monroe’s order not to delay a moment in delivering his messages to you. I cannot return to my family before I retrieve my possessions, since the aid I obtained from my relatives is mostly clothing and linens for my wife and children. I would like to take these things back, along with what I can save from the reimbursement I received for my travel expenses. I had hoped to obtain some compensation for my services during almost four months, but Mr. Madison’s office sent a message saying no funds had been allocated for this purpose.
            Given your continued interest, Sir, I hope you will be pleased to learn that my two principal creditors, Colonel Gamble and the associate of Mr. Gallego of Richmond, have both responded to the details about my ill fortune in France and to my request for their renewed forbearance. Far from posing any obstacles to my settling here, they approve my decision to redouble my efforts in order to overcome my difficulties. I hope, Sir, that you will favor me in the same way, so I might take whatever the small sum might remain at the end of my trip and make it fructify.
            My belongings are coming by sea from New York. If they arrive before you leave Monticello, I will surely have the honor, Sir, fulfilling my duty and giving you some seeds that I found unusual. The first is a cabbage whose stem can grow seven or eight feet tall and whose reproductive nature makes it a great resource in arid regions where animals might lack fodder. Not only does it resist the winter cold, but it becomes even greener and more pleasing to the palate, since it never has the musky taste one complains about in other varieties. The other seed I believe to be equally rare is a large white wheat whose straw is solid inside and several times larger than usual. I have been told that its sheaf is also very different and more productive than other species and that the seeds should be planted four to six inches apart, depending on the quality of the soil. I would consider myself fortunate if you were interested in any of my other seeds. I would not presume to bother you with such an offer if I did not assume that you still enjoy pleasant activities in the countryside as much as you used to. I also succeeded in finding a few seeds of tarragon, a plant that is little known in America and that you kindly tried to obtain for me when I was still in Charlottesville.
            Accept Sir, I beg you, the renewed assurance of the most respectful fondness and gratitude with which I have the honor of being your very humble and obedient servant.
            
              P. DeRieux
            
          
        